Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	In view of applicant’s amendment filed 09/22/2022, the application is still pending. Applicant’s arguments with respect to claims 1, 8, 12, and 18  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Therefore a FINAL REJECTION is being administered in view of Matthew Shawn Wilson (US Publication 2016/0283421), Edward T Cavanagh Jr et al. (US Publication 2011/0246686), and Wesley Shao et al. (US Publication 2015/0293873).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Edward T Cavanagh Jr et al. (US Publication 2011/0246686), hereafter Cavanagh in view of Matthew Shawn Wilson (US Publication 2016/0283421), hereafter Wilson in view of Wesley Shao et al. (US Publication 2015/0293873), hereafter Shao.

Regarding claims 1, 8, 12, and 18 Cavanagh discloses an information processing method, wherein the information processing method is used in a physical machine, wherein a peripheral component interconnect express (PCIE) device is disposed on the physical machine, wherein at least one virtual machine (VM) comprising a first VM, a physical function (PF) driver configured to manage the PCIE device, and a virtual machine manager (VMM) run in the physical machine, and wherein the method comprises: 


determining based on the packet, a direct memory access (DMA) address (via IOP memory address via DMA/RP module 42) corresponding to the first VM (40); (Figures 1 and 2; Paragraph [0004 and 0023])

transferring, the DMA address (via DMA/RP module) to the PF driver (host system driver via standard I/O system mode); (Paragraph [0022])

generating, a dirty bit (tracker bit) used to indicate the DMA address (via IOP address); (Paragraph [0092])

and writing (via generates writes) the dirty bit into a dirty bitmap (via tracker bit), so that the VMM (via QPA 126) obtains the dirty bitmap, wherein the dirty bitmap (via tracker logic; Paragraph [0092]) is used to store an address of data that needs to be migrated in the live migration process (transfer) of the first VM. (Paragraph [0088, 0089, and 0092])

Cavanaugh does not explicitly disclose receiving in a live migration process of the first VM migrating the first VM from a first host to a second host, a packet sent to the first VM; 

Wilson discloses receiving, by the PCIE device (via PCIe) in a live migration process of the first VM (via live migration of a compute instance) migrating the first VM from a first host to a second host (from one virtualization host to another), a packet (data to be exchanged between computing device and other devices; Paragraph [0069]) sent to the first VM (virtual machine); (Figure 1; Paragraph [0015])

Wilson and Cavanaugh are analogous art because they are from the same field of endeavor involving direct access memory usage.

It would It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include the system transfer abilities of Wilson into the system of Cavanaugh. The motivation behind such a combination would have been to provide virtual resources that span two or more physical resources and span multiple distinct physical computing systems. (Paragraph [0003] of Wilson)

The modified Cavanagh does not explicitly disclose the PCIE device or PF driver as the specific initiator in the system directing the above functionality.

Shao discloses the PCIe device and root complex as the initators of allocating memory-mapped addresses between primary and extended domains. (Paragraph [0007])

Shao and the modified Cavanagh are analogous art because they are from the same field of endeavor involving handling request for transfer.

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include the methods of initiation of Shao into the modified system of Cavanagh. The motivation behind such a combination would have been to extend a PCIe domain by establish correspondence between the configuration space address and bus/device/function number. (Paragraph [0006] of Shao) 



Claims 2, 9, 13, and 19 are rejected for the reasons set forth hereinabove for and further the modified Cavanagh discloses claims 1, 8, 12, and 18, wherein transferring, by the PCIE device, the DMA address to the PF driver comprises: 

writing, by the PCIE device (via PCI links), the DMA address into a buffer of a receive queue of the PF driver (via host system); (Paragraph [0008] of Cavanagh)

and sending, by the PCIE device, a first interrupt (PCIe interrupt command) to the PF driver, wherein the first interrupt is used to indicate the PF driver to read the buffer (via MPC interrupted and notified I/O compete) of the receive queue. (Paragraph [0014 and 0088] of Cavanagh)



 Claims 3, 10, 14, and 20 are rejected for the reasons set forth hereinabove for and further the modified Cavanagh discloses claims 1, 8, 12, and 18, wherein transferring, by the PCIE device, the DMA address to the PF driver comprises: 

writing, by the PCIE device, the DMA address into a mailbox (PCIE service block queues via data buffer); (Paragraph [0027 and 0031] of Cavanagh) 

and sending, by the PCIE device, a second interrupt (second message interrupt) to the PF driver, wherein the second interrupt is used to indicate the PF driver to read the mailbox to obtain the DMA address (via access target address). (Paragraph [0011, 0126, 0135] of Shao)



Claims 4, 11, and 15 are rejected for the reasons set forth hereinabove for and further the modified Cavanagh discloses claims 1, 8, and 12, wherein determining, by the PCIE device based on the packet, the DMA address corresponding to the first VM comprises: 

obtaining, by the PCIE device based on the packet, N DMA addresses from L DMA addresses (number of addresses to be read) corresponding to the first VM, wherein the L DMA addresses and the N DMA addresses belong to a same group of memory pages, and wherein N is less than L; (Paragraph [0108] of Cavanagh)

and wherein transferring, by the PCIE device, the DMA address to the PF driver comprises: transferring, by the PCIE device, the N DMA addresses to the PF driver (via address to be supplied by the ICAM 58). (Paragraph [0115] of Cavanagh)



Claims 5 and 16 are rejected for the reasons set forth hereinabove for and further the modified Cavanagh discloses claims 1 and 12, wherein the dirty bitmap comprises a first dirty bitmap and a second dirty bitmap, wherein the first dirty bitmap is writable and the second dirty bitmap is readable, and wherein writing, by the PF driver, the dirty bit into the dirty bitmap comprises: 

writing, by the PF driver, the dirty bit into the first dirty bitmap (tracker); (Paragraph [0092] of Cavanagh)

and changing (via changing the mode of operation; Paragraph [0024]), by the PF driver, the first dirty bitmap to readable (via receives a new write transaction), so that the VMM obtains the written dirty bit from the first dirty bitmap (tracker). (Paragraph [0118] of Cavanagh)



Claims 6 and 17 are rejected for claims 5 and 17, the reasons set forth hereinabove for and further the modified Cavanagh discloses wherein after changing, by the PF driver, the first dirty bitmap (via tracker; Paragraph [0092]) to readable, the method further comprises: changing (via mode of operation; Paragraph [0024]), by the PF driver, the second dirty bitmap to writable, so that the PF driver writes information (via receives a new write transaction). (Paragraph [0118] of Cavanagh)



Claims 7 are rejected for the reasons set forth hereinabove for claim 5, and further the modified Cavanagh discloses wherein after the VMM obtains the written dirty bit from the first dirty bitmap, the method further comprises: clearing (clear), by the PF driver, the first dirty bitmap (via associated bit in the tracker). (Paragraph [0119] of Cavanagh) 

Conclusion
3.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Karen Noel et al. (US Publication 2015/0193248), Wim J Rouwet et al (US Publication 2016/0139944), Ioannis Aslanidis et al (US Patent 11126575) for live migration systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE JAZMOND TAYLOR whose telephone number is (571)270-1013. The examiner can normally be reached Alternating first week Mon: 8a-12p, Tues&Wed: 1030a-530p, 2nd week Wed&Thurs: 10:30a-5:30p, Fri: 8a-12p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BROOKE J TAYLOR/ 09/28/2022Examiner, Art Unit 2181                                                                                                                                                                                                        
/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181